Citation Nr: 0906087	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-03 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to specially adapted housing assistance.

2.  Entitlement to special home adaptation grant.

2.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to October 
1972 and from February 1974 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefits on the title page.

In the veteran's VA Form 9, Appeal to the Board, he asked for 
a hearing before the Board.  The record reflects a hearing 
was scheduled in August 2008, and the veteran failed to 
appear to the hearing.  Thus, there is no hearing request 
pending at this time, and the Board may proceed with the 
appeal.  See 38 C.F.R. § 20.704(d) (2008) (failure to appear 
for scheduled hearing will result in hearing request being 
deemed withdrawn).


FINDINGS OF FACT

1.  The veteran is service connected for schizophrenia, rated 
as 70 percent disabling; residuals of a right above-the-knee 
amputation, rated as 60 percent disabling; and for residuals 
of a left wrist fracture, a right arm scar, and skin graft 
donor sites on each leg, each rated as noncompensable.  He is 
in receipt of special monthly compensation on account of the 
anatomical loss of one foot, and a total disability 
evaluation based on individual unemployability due to service 
connected disorders. 

2.  The veteran's service-connected disabilities do not 
result in permanent and total disability compensation due to 
the loss, or loss of use, of both lower extremities; 
blindness in both eyes plus the anatomical loss or loss of 
use of one lower extremity; or the loss or loss of use of one 
lower extremity, together with residuals of organic disease 
or injury or with loss of use of one upper extremity.

3.  The veteran's service-connected disabilities do not 
result in permanent and total disability due to blindness in 
both eyes with 5/200 visual acuity or less, or the anatomical 
loss or loss of use of both hands.

4.  The veteran previously received a grant for automobile 
and adaptive equipment in March 1977.


CONCLUSIONS OF LAW

1. The criteria for specially adapted housing assistance have 
not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.809 (2008).

2.  The criteria for special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.809a (2008).

3.  The criteria for entitlement to automobile and adaptive 
equipment or for adaptive equipment only have not been met.  
38 U.S.C.A. §§ 3901, 3902, 3903, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.808, 3.808a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  As to the claims for entitlement to specially 
adapted housing assistance and a special home adaptation 
grant, VA notified the veteran in correspondence dated in 
April 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA also 
fulfilled its duty to assist the claimant in connection with 
the appeal, to include providing him with a VA examination.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of these adjudications.  

As to the claim for entitlement to automobile and adaptive 
equipment or for adaptive equipment only, the U.S. Court of 
Appeals for Veterans Claims has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the facts in this case are 
not in dispute and the veteran's claim for entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only must be denied as a matter of law.  Thus, any VCAA 
notice deficiency or development action is harmless error.  
Neither the veteran nor his representative have argued 
otherwise.

Analysis

Specially Adapted Housing/Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or, (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; or, (3) the loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or, (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.

The veteran is service connected for schizophrenia, rated as 
70 percent disabling; residuals of a right above-the-knee 
amputation, rated as 60 percent disabling; and for residuals 
of a left wrist fracture, a right arm scar, and skin graft 
donor sites on each leg, each rated as noncompensable.  He is 
in receipt of special monthly compensation on account of the 
anatomical loss of one foot.  He also is in receipt of a 
total disability evaluation based on individual 
unemployability due to service connected disorders.

The evidence of record shows that the veteran does not meet 
the criteria for specially adapted housing or a special home 
adaptation grant based on his service-connected disabilities.  
Physical examination shows that the veteran retains use of 
his left leg, and he is not blind in both eyes for service 
connection purposes.  See July 12, 2007, VA neurological 
examination report.  While the veteran is service connected 
for residuals of a right above-the-knee amputation, his 
prosthesis does not preclude locomotion without the aid of 
crutches.  Additionally, there is no competent evidence that 
he has an organic disease that affects the functions of 
balance or propulsion, to include the veteran's own 
statements.  

Other than noncompensable residuals of a laceration scar, the 
veteran does not have a service-connected upper extremity 
disability, and the scar does not cause loss of use of the 
right upper extremity as defined by VA regulations.  Hence, 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing cannot be granted, given 
the veteran's current service-connected disability status.

In order for the veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he must be entitled to compensation for permanent 
and total disability that (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands. 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.  Service connection has not been 
granted for blindness, nor is service connection in effect 
for the loss of use of either hand.  Thus, entitlement to 
benefits under the provisions of 38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a cannot be granted.  The claim is denied.

Automobile and adaptive equipment or for adaptive equipment 
only

VA assists in providing an automobile or other conveyance to 
each eligible person by paying the total purchase price of 
the automobile or other conveyance (including all State, 
local, and other taxes) or a prescribed limit (currently 
$11,000), whichever is the lesser, to the seller from whom 
the eligible person is purchasing under a sales agreement 
between the seller and the eligible person.  38 U.S.C.A. § 
3902.  No eligible person shall be entitled to receive more 
than one automobile or other conveyance.  38 U.S.C.A. § 3903.

A veteran is eligible for certification of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance if he had active military, naval or air 
service and exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
38 C.F.R. § 3.308(a), (b).  For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips is sufficient to show entitlement.  
38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

The pertinent facts in this case are not in dispute.  The 
record reflects that the veteran submitted VA Form 21-4502, 
Application for Automobile or Other Conveyance and Adaptive 
Equipment, in January 1977.  In March 1977, VA granted the 
claim and paid out the allowance then authorized by law.  
Because the law specifically provides that a veteran may not 
receive more than one automobile allowance, his current 
application for an automobile allowance must be denied.  
38 U.S.C.A. § 3903.

For the reasons set forth above, the Board must find that 
there is no legal basis for entitlement to automobile and 
adaptive equipment or for adaptive equipment only.  This case 
is one in which the law is dispositive of the issue.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to specially adapted housing assistance is 
denied.

Entitlement to special home adaptation grant is denied.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


